Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 7.30.05) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) (Claims 10-19) is/are: 
scan data receive module configured to receive scan data in claims 10 & 19;
point cloud segment module configured to segment the point cloud into point clusters in claims 10-11 & 19; 
hierarchical grids partition module configured to partition the point clusters into hierarchical grids in claims 10 & 16 & 19;
Gaussian distribution establish module configured to establish a Gaussian distribution for points in claims 10 & 17 & 19;
Gaussian Mixture Model construct module configured to construct a Gaussian Mixture Model based on the Gaussian distribution in claims 10 & 19;


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 15 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    120
    709
    media_image1.png
    Greyscale
,
which is unreadable. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. ("PAIRWISE LINKAGE FOR POINT CLOUD SEGMENTATION.", ISPRS Annals of Photogrammetry, Remote Sensing & Spatial Information Sciences 3.3 (2016)) in view of Woo et al. ("A new segmentation method for point cloud data." International Journal of Machine Tools and Manufacture 42.2 (2002): 167-178.) further in view of Choe et al. ("Online urban object recognition in point clouds using consecutive point information for urban robotic missions." Robotics and Autonomous Systems 62.8 (2014): 1130-1152.).

Regarding Claim 1. Lu teaches A computer-implemented method for representing environmental elements (Lu, abstract, the paper describes novel hierarchical clustering algorithm named Pairwise Linkage (P-Linkage), which can be , comprising:
receiving scan data comprising at least a point cloud representing at least an environmental element from a sensor (Lu, page 201, col 1, par 1, segmentation is one of the most important pre-processing step for automatic processing of point clouds. It is a process of classifying and labeling data points into a number of separate groups or regions, each corresponding to the specific shape of a surface of an object.
Page 202, col 1, par 4, the paper aims to develop a simple, efficient point cloud segmentation algorithm which can be applied on a large amount of unstructured Vehicle-Mounted, Aerial and Stationary Laser Scanner point clouds by employing the clustering algorithm on point cloud segmentation.);
segmenting the point cloud into point clusters (Lu, page 202, col 2, par 2, based on the proposed P-Linkage clustering, we develop a simple and efficient point cloud segmentation algorithm which needs only one parameter and can be applied
he P-Linkage clustering in point cloud segmentation takes the flatness of the estimated surface of a 3D point as its feature value and forms the initial clusters via point data collection along the linkages.);

Lu fails to explicitly teach, however, Woo teaches partitioning the point clusters into hierarchical grids (Woo, abstract, the paper describes a new method for segmenting the point cloud data. The proposed algorithm uses the octree-based 3D-grid method to handle a large amount of unordered sets of point data. The final 3D-grids are constructed through a refinement process and iterative subdivisioning of cells using the normal values of points. This 3D-grid method enables us to extract edge-neighborhood points while considering the geometric shape of a part. The proposed method is applied to two quadric models.
Page 169, col 1, par 3-4, the scan data obtained by non-contact measuring
devices consist of a number of points that only include three-dimensional coordinates on the surface of an object. In order to extract geometric information, such as normal and curvatures, from the scan data, additional operations such as surface fitting, curve fitting or polygonizing are required. Once the geometric information of a part is obtained, it can be used for data reduction, segmentation and other applications. To facilitate the acquisition of geometric information from the point data, a normal estimation method that is applicable to the point data acquired by a stripe-type laser scanner was developed. The proposed segmentation uses an octree-based 3D-grid splitting process that uses the iterative subdivisioning of cells based on the normal values of points, In 
Page 172, col 1, par 3, the scan data after registration keep the normal values for each point, but the points are neither ordered nor merged. This requires additional operations such as ordering, merging and cross-sectioning. These operations can be avoided by applying the octree method to the scan data. The method can be represented as a tree structure, as shown in Fig. 7.);
establishing a Gaussian distribution for points in each cell of each of the hierarchical grids (Woo, page 169, col 2, par 2, when segmenting the scanned point data, the geometric shape of a scanned part should be taken into consideration. To get the geometric information of a part surface, point normal values or various curvature values, such as Gaussian, mean and principal curvatures, have been used.); and
Lu and Woo are analogous art because they both teach method of segmenting point clouds which is obtained from scanned image/device. Lu further teaches method of point cloud clustering based on feature value. Woo further teaches hierarchical segmenting point cloud using octree-based 3D grid. Therefore, it would have been obvious to a person with ordinary skill in the art before the date of the claimed invention, to modify the point cloud segmenting method (taught in Lu), to further use the octree-based 3D grid (taught in Woo) to further partition the point clusters, so as to handle large amount of unordered sets of point data (Woo, abstract).

The combination of Lu and Woo fails to explicitly teach, however, Choe teaches constructing a Gaussian Mixture Model based on the Gaussian distribution for representing the environmental element (Choe, abstract, the paper describes an urban object recognition algorithm for urban robotic missions with useful properties: online processing, classification results with probabilistic outputs, and training with a few examples based on a generative model. To achieve this, the proposed algorithm utilizes the consecutive point information (CPI) of a 2D LIDAR sensor. This additional information was useful for designing an online algorithm consisting of segmentation and classification. Experimental results show that the proposed algorithm using CPI enhances the applicability of urban object recognition for various urban robotic missions.
Page 1133, col 2, par 3, We describe the sensor frame of a vertically scanning 2D LIDAR sensor installed on both sides of a robot. The sensor frame of a single 2D LIDAR sensor is denoted by three axes, x–y–z, in Fig. 6.
Page 1137, col 1, par 2, In this segmentation step, point clouds are clustered according to individual objects that belong to one kind of urban class. The aim of a segmentation algorithm is to determine whether a query point and its neighbor points are scanned on the same object or not.
Page 1140, col 1, par 5, Given one segment after the e-RBNN segmentation that consists of N point clouds P1, P2, . . . , PN with point types t1, t2, . . . , tN , we can define a set S = {X, Z} where X = {x1, x2, . . . , xN } is a set of observations extracted from the coordinates of P1, P2, . . . , PN and Z = {z1, z2, . . . , zN } is a set of K-dimensional binary vectors indicating the point type of each point that can be encoded from point types t1, t2, . . . , tN as defined (5).
l) is the likelihood, P (Cl) is a prior probability of the lth class, P (S) is the model evidence, and Nc is the number of classes
(Nc = 4). We assumed that the prior probabilities of the classes are equal (P (Cl) = 1/Nc).
In the NB model, the likelihood p (S|Cl) can be modeled by Gaussian distribution.
Page 1141, col 1 par 2 - col 2 par 1, Distributions of point clouds with point types can be modeled by GMM. Let Sl = {X, Z} be a training example for the lth class in a training set. The set {X, Z} is referred to as a complete dataset [9] in which each observation xn has its label zn indicating the component of a Gaussian Mixture Model. In the training step, the likelihood p (Sl|Ml) can be modeled by GMM parameters Ml = {πk,μk,Σk}k=1:K as denoted in (9), where πk is the mixing coefficient for the kth component, μk is a 2-dimensional mean vector, and Σk is a 2 × 2 covariance matrix of the kth component.).
Lu, Woo and Choe are analogous art because they all teach method of segmenting point clouds which is obtained from scanned image/device. The combination of Lu and Woo further teaches method of point cloud clustering based on feature value and use octree-based 3D grid to further partition the point clusters. Choe further teaches using Gaussian Mixture Model to classify the points with probabilistic outputs. Therefore, it would have been obvious to a person with ordinary skill in the art before the date of the claimed invention, to modify the point cloud segmenting method (taught in Lu and Woo), to further use the Gaussian Mixture Model to classify the points with probabilistic outputs (taught in Choe), so as to provide robots with more sophisticated perception ability for making decisions while navigating new environment (Choe, page 1130, col 1, par 1-2).

Regarding Claim 2. The combination of Lu, Woo and Choe further teaches The method according to claim 1, wherein segmenting the point cloud into point clusters further comprising segmenting the point cloud into point clusters using a region growing algorithm with a predetermined criterion of smooth (Woo, page 169, col 1, par 4, to facilitate the acquisition of geometric information from the point data, a normal estimation method that is applicable to the point data acquired by a stripe-type laser scanner was developed. It must be performed after removing noisy points or outliers from the raw data. The proposed segmentation uses an octree-based 3D-grid splitting process that uses the iterative subdivisioning of cells based on the normal values of points, and the region-growing process to merge the divided cells into
several groups. In the grid-splitting process, the evaluation of homogeneity is performed with point data in each cell.
Page 169, col 2, par 2, To get the geometric information of a part surface, point normal values or various curvature values, such as Gaussian, mean and principal curvatures, have been used.
Page 172, col 2, par 2, Fig. 8(a) shows the scan data of a part having a planar slope surface encased by a bounding box and Fig. 8(b) shows its initial cells. Among the initial cells generated, unnecessary cells, which do not contain any points, are
eliminated. During the refinement process, the point model is approximated with uniform cells. For generating non-uniform cells that use different edge sizes, the normal values of the points within each cell are used. If the direction of a point normal shows a significant difference from those of adjacent points, that point is regarded as a point on an edge.).

Claim 10 is similar in scope as Claim 1, and thus is rejected under same rationale.
Claim 11 is similar in scope as Claim 2, and thus is rejected under same rationale.
Claim 19 is similar in scope as Claim 1, and thus is rejected under same rationale.

Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over
Lu et al in view of Woo et al, Choe et al further in view of Yokoya et al ("Range image segmentation based on differential geometry: A hybrid approach." IEEE Transactions on Pattern Analysis and Machine Intelligence 11.6 (1989): 643-649.).

Regarding Claim 3. The combination of Lu, Woo and Choe fails to explicitly teach, however, Yokoya teaches The method according to claim 2, wherein the predetermined criterion of smooth is derived by:
for each point of the point cloud, getting its neighboring points;
transforming the neighboring points into a local operation plane;
for each point of the point cloud, calculating principal curvatures of the local surface (Yokoya, abstract, the paper describes image segmentation hybrid approach, where hybrid refers to a combination of both region- and edge-based 
Page 643, col 2, par 5, The range image of an object is divided into surface primitives which are homogeneous in their intrinsic differential geometric properties and do not contain discontinuities in either depth or surface orientation. Then by computing
the Gaussian and mean curvatures and examining their signs. An initial region-based segmentation is obtained in the form of a curvature sign map.
Page 644, col 2, par 2-3, We employ a local biquadratic surface fit within a (2m + 1) x (2m + 1) window centered at a point (x, y) and denoted by W (x,y). We use a standard linear least squares method which was originally employed by Beaudet [ I ] for obtaining partial derivative estimators. 
Page 644, col 2, par 5-6, Consider the computation of surface properties at an individual point in a range image. At the outset, the first and second partial derivatives are estimated based on the selective local surface fit. The surface curvatures are then calculated from the partial derivatives.
Page 645, col 1, par 1-2, The Gaussian and mean curvatures are computed using the partial derivatives given in equations 5-9.
Therefore, the Gaussian and mean curvatures are calculated for point (x, y) and its neighboring points within the designated window.);
calculating surface curvature at one point of the point cloud to the direction of another point of the point cloud, surface curvature at the another point to the direction of the one point, and torsion of surface from the one point to the direction of the another point; and
establishing the predetermined criterion of smooth as the absolute value of the surface curvature at the one point to the direction of the another point being smaller than a threshold, the absolute value of the surface curvature at the another point to the direction of the one point being smaller than a threshold, and the absolute value of the torsion of surface from the one point to the direction of the another point being smaller than a threshold (Yokoya, Page 645, col 2, par 4-5, Theoretically surface points can be classified into one of eight surface primitives according to the signs of K and H. However, in practice thresholding about zero is required to obtain the curvature sign map. We select thresholds which are symmetric about zero for the Gaussian and mean curvatures; these are referred to as Kzero and Hzero, respectively.
Page 646, col 1, par 1-2, a systematic approach to threshold selection can be proposed as follows: 1) compute K and H for a reference flat surface obtained by the scanner; 2) set Kzero and Hzero to the minimum values necessary to classify the surface as flat while satisfying the constraint of (10). Small surface regions regarded as noise may be present, and to erase these the KH-sign map is contracted and then expanded. First each surface region in the map is contracted by one pixel, considering four-connectedness for pixel connectivity. The surface region is then iteratively expanded until all unlabeled pixels are eliminated. Existing contraction and expansion operators .
Lu, Woo, Choe and Yokoya are analogous art because they all teach method of segmenting point clouds which is obtained from scanned image/device. The combination of Lu, Woo and Choe further teaches method of point cloud clustering based on feature value and use octree-based 3D grid to further partition the point clusters using Gaussian Mixture Model to classify the points with probabilistic outputs. Yokoya further teaches region based image segmentation method by computing Gaussian and mean curvatures for points surface. Therefore, it would have been obvious to a person with ordinary skill in the art before the date of the claimed invention, to modify the point cloud segmenting method (taught in Lu, Woo and Choe), to further use the Gaussian and mean curvature calculation to determine the surface smoothness/homogeneity (taught in Yokoya), so as to accurately calculate the surface curvatures for piecewise smooth surfaces (Yokoya, page 643, col 2, par 4).

Claim 12 is similar in scope as Claim 3, and thus is rejected under same rationale.

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over
Lu et al in view of Woo et al, Choe et al, Yokoya et al further in view of Zeng et al (US20110282581).

Regarding Claim 4. The combination of Lu, Woo, Choe and Yokoya fails to explicitly teach, however, Zeng teaches The method according to claim 3, wherein transforming the neighboring points into a local operation plane further comprising fitting a local operation plane at a point of the neighboring points by using an Eigenvalue Decomposition of a matrix, and transforming the neighboring points into the local operation plane (Zeng, abstract, the invention describes a method and system for detecting and tracking objects near a vehicle using a three dimensional laser rangefinder. The method receives points from the laser rangefinder, where the points represent locations in space where the rangefinder senses that some object exists. An algorithm first estimates the location of a ground plane, based on a previous ground plane location, data from onboard sensors, and an eigenvector calculation applied to the point data. Next, a plan view occupancy map and elevation map are computed for stationary objects, based on point data in relation to the ground plane. Finally, dynamic objects are detected and tracked, sensing objects which are moving, such as other vehicles, pedestrians, and animals.
[0024] FIG. 3 is a flow chart diagram 40 of a process used by the ground plane tracking module 34 of the software system 30. 
[0026] At box 54, the set of points representing the ground plane are used for further analysis. It is noted that the points provided at the box 54 are not all in one plane. Rather, the points output from the gating operation at the box 52, which are used at the box 54, are the points which are believed to be returned by the ground or road surface, and these points are to be used in a computation to determine a plane which best fits them. At box 56, the ground points from the box 54 are placed in a 4xN matrix, and an eigenvalue decomposition is performed on the matrix, with the objective of finding the ground plane represented by the equation: Ax+By+Cz+D=0  (1).
[0027] Then eigenvalue decomposition can be performed on the matrix, yielding a set of eigenvalues and eigenvectors, as described below. The smallest eigenvalue can be considered to have an eigenvector consisting of the coefficients [ A, B, C, D ] from the equation of the plane which best fits the point data contained in the matrix. At box 58, an updated ground plane is defined using Equation (1) and the coefficients [ A, B, C, D ] just determined at the box 56, and the process loops back to the decision diamond 44.).
Lu, Woo, Choe, Yokoya and Zeng are analogous art because they all teach method of segmenting point clouds which is obtained from scanned image/device. The combination of Lu, Woo, Choe and Yokoya further teaches method of point cloud clustering based on feature value and segmentation using Gaussian Mixture Model. Zeng further teaches method of detecting objects by using eigenvalue decomposition calculation on ground points matrix. Therefore, it would have been obvious to a person with ordinary skill in the art before the date of the claimed invention, to modify the point cloud segmenting method (taught in Lu, Woo, Choe and Yokoya), to further use the eigenvalue decomposition calculation on ground points matrix (taught in Zeng), so as to provide a reliable and robust object detection system, which can distinguish objects from each other and from the ground plane in semi-autonomous driving systems (Zeng, [0006]).

.

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over
Lu et al in view of Woo et al, Choe et al, Yokoya et al further in view of Spinoulas et al (US20180260616).

Regarding Claim 5. The combination of Lu, Woo, Choe and Yokoya fails to explicitly teach, however, Spinoulas teaches The method according to claim 3, wherein for each point of the point cloud, calculating principal curvatures of the local surface further comprising:
for each point, calculating local quadratic surface parameters in the local operation plane;
constructing a Hessian Matrix for local quadratic surface based on the local quadratic surface parameters; and
calculating eigenvalues of the Hessian Matrix as the principal curvatures of the local surface. (Spinoulas, abstract, the invention describes automatic classification of Eardrum shape based on a feature set from a three-dimensional image of the eardrum, such as might be derived from a plenoptic image captured by a light field otoscope. In one aspect, a grid is overlaid onto the three-dimensional image of the eardrum. The grid partitions the three-dimensional image into cells. One or more descriptors are calculated for each of the cells, and the feature set includes the calculated descriptors.
R={VR, OR}, we can further compute the eardrum curvature.  In order to get a smooth curvature estimate, we first re-mesh the points to get a regular grid in two dimensions.  The faces of the new mesh are computed through triangulation (e.g., Delaunay) in two dimensions and the depth on the grid locations is interpolated based on the depth of the initial points.  Then, to compute the curvature at each point, we start by approximating the neighborhood of each point (up to third order neighbors) with a quadratic surface.  Then, the mean and Gaussian curvature of the points are computed based on the eigenvectors of the Hessian of these quadratic approximations.  Other curvature computation methods could be used as well.). 
Lu, Woo, Choe, Yokoya and Spinoulas are analogous art because they all teach method of segmenting/classifying point clouds which is obtained from scanned image/device. The combination of Lu, Woo, Choe and Yokoya further teaches method of point cloud clustering based on feature value and segmentation using Gaussian Mixture Model. Spinoulas further teaches method of detecting special eardrum shape objects by calculating mean and Gaussian curvature of the points based on eigenvectors of the Hessian of quadratic approximations. Therefore, it would have been obvious to a person with ordinary skill in the art before the date of the claimed invention, to modify the point cloud segmenting method (taught in Lu, Woo, Choe and Yokoya), to further use the calculating mean and Gaussian curvature of the points based on eigenvectors of the Hessian of quadratic approximations (taught in Spinoulas), so as to provide a reliable and robust detection system for 3D shape of the eardrum which leads to more accurate and more widespread diagnoses (Spinoulas, [0003]).

Claim 14 is similar in scope as Claim 5, and thus is rejected under same rationale.

Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over
Lu et al in view of Woo et al, Choe et al further in view of Masry et al (US20140267262).

Regarding Claim 7. The combination of Lu, Woo and Choe fails to explicitly teach, however, Masry teaches The method according to claim 1, wherein said partitioning the point clusters into hierarchical grids further comprising partitioning the point clusters into hierarchical grids using a Quadtree (Masry, abstract, the invention describes generation of a polygonal mesh, and more specifically to large scale polygonal meshes that can be generated as piecewise partitions. A polygonal mesh is generated from a collection of points that are organized for a mesh partition in accordance with a tile that includes one or more bins used to process the points that define the mesh. The resolution of the tile is related to the number of bins for the tile. The organization of the tiles in a partition of the mesh permits the mesh to be constructed with partitions that are independent of each other and that can be joined to form a continuous mesh.
[0028, 0035-0039] Referring now to FIG. 2, a process 300 is shown that decomposes the overall area under consideration into a set of rectangular tiles organized in a quadtree.
subdivided in a quadtree hierarchy, meaning that each subdivision produces four child tiles. Once the point cloud is subdivided according to user criteria, each tile is assigned a resolution value that can be used during a subsequent meshing stage to create a binning grid within the tile. 
[0049] Resolution map 500 has a group of tiles 510 that are the smallest tiles in the resolution map. Tiles 510 are located at the fourth level of the quadtree that describes resolution map 500. Due to the hierarchical structure of the tiles in the
quadtree that define resolution map 500, tiles at specified levels of the quadtree can be independently or collectively retrieved. For example, all the tiles at levels one through three can be retrieved as a group and used to generate a polygonal mesh according to a certain resolution associated with level three of the quadtree.).
Lu, Woo, Choe and Masry are analogous art because they all teach method of segmenting point clouds which is obtained from scanned image/device. The combination of Lu, Woo and Choe further teaches method of point cloud clustering based on feature value and use octree-based 3D grid to further partition the point clusters using Gaussian Mixture Model to classify the points with probabilistic outputs. Masry further teaches generation of large scale polygonal meshes using quadtree partitioning. Therefore, it would have been obvious to a person with ordinary skill in the art before the date of the claimed invention, in the situation of handling large scale data sets, to modify the point cloud segmenting method (taught in Lu, Woo and Choe), to further use the quadtree partitioning (taught in Masry), so as to handle large scale image such as global map (Masry [0001-0005]).

Claim 16 is similar in scope as Claim 7, and thus is rejected under same rationale.

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al in view of Woo et al, Choe et al further in view of Cha et al (US20130089259).

Regarding Claim 8. The combination of Lu, Woo and Choe fails to explicitly teach, however, Cha teaches The method according to claim 1, wherein establishing the Gaussian distribution for points in each cell of each of the hierarchical grids further comprising establishing the Gaussian distribution for points in a cell of a higher layer based on the Gaussian distribution for points in each child cell of the cell in a lower layer adjacent to the higher layer (Cha, abstract, the invention describes a space segmentation method for 3D point clouds. A space segmentation method for 3D point clouds includes equally segmenting a space of the 3D point clouds into a plurality of grid cells; establishing a base plane corresponding
to a ground part of the space of the 3D point clouds; accumulating points of all grid cells located perpendicular to the base plane in a grid cell of the base plane; and segmenting
the grid cell in which the points are accumulated into an object part and a ground part according to the number of accumulated points.
[0011] The accumulating the points in all the grid cells located perpendicular to the base plane may include: if the number of accumulated points is filtered and a value of definition of each grid cell of the base plane is equal to or higher than a threshold value, determining the corresponding grid cell to be an object-estimation grid cell used for object estimation. The accumulated points in base cells are filtered by Gaussian filter or high-pass filter and the base cells are set by simply thresholding the suitable values, setting all cells below the threshold to zero.
Therefore, when a layer of cell is filtered using Gaussian, the cells above threshold is detained while other cells are set with Gaussian zero. In the situation with further partitioning to higher layer of cells, it is obvious that it is more efficient to exclude children cells of parent cells with zero Gaussian from further filtering.).
Lu, Woo, Choe and Cha are analogous art because they all teach method of segmenting point clouds which is obtained from scanned image/device. The combination of Lu, Woo and Choe further teaches method of point cloud clustering based on feature value and use octree-based 3D grid to further partition the point clusters using Gaussian Mixture Model to classify the points with probabilistic outputs. Cha further teaches method of filtering cells based on Gaussian value. Therefore, it would have been obvious to a person with ordinary skill in the art before the date of the claimed invention, to modify the point cloud segmenting method (taught in Lu, Woo and Choe), to further use the Gaussian value filtering method for obtaining cells with detected objects (taught in Cha), so as to efficiently detect interested object among large set of image points.

Claim 17 is similar in scope as Claim 8, and thus is rejected under same rationale.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…wherein the surface curvature Kij at the one point GPi to the direction of the another point GPj is denoted as:

    PNG
    media_image1.png
    120
    709
    media_image1.png
    Greyscale

the surface curvature Kji at the another point GPj to the direction of the one point GPi is denoted as 

    PNG
    media_image2.png
    102
    708
    media_image2.png
    Greyscale

the torsion of surface Ʈij from the one point GPi to the direction of the another point GPj is denoted as

    PNG
    media_image3.png
    105
    355
    media_image3.png
    Greyscale

wherein dij represents the vector at the one point GPi to the another point GPj, vi1, vi2, vi3 are the column vectors of the rotation matrix from the original point cloud coordinate system to the local operation plane coordinate system related to the one point GPi, vj1, vj2, vj3 are the column vectors of the rotation matrix from the original point cloud coordinate system to the local operation plane coordinate system related to the another point GPj, Hi is the Hessian Matrix related to the one point GPi, Hj is the Hessian Matrix related to the another point GPj.” in the context of claim 6.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…wherein at the lowest layer of the hierarchical grids, for points in a cell of the lowest layer {p1, p2, ... , pn} with pi= (xi, yi, zi)T, the mean μ and covariance Σ: of the Gaussian distribution are

    PNG
    media_image4.png
    157
    495
    media_image4.png
    Greyscale

for each higher layer of the hierarchical grids, calculate the Gaussian distribution for points in a cell of the higher layer by minimizing the sum of L2 distances between the Gaussian distribution for points in the cell of the higher layer with the Gaussian distribution for points in each child cell of the cell in the lower layer adjacent to the higher layer, where L2=N (0|μF-μci, ΣF+Σci) wherein μF and ΣF are the mean and the covariance of the Gaussian distribution for the cell of the higher layer, respectively, μ ci and Z: ci are the mean and the covariance of the Gaussian distribution for the ith child cell of the cell.” in the context of claim 9.

Claim 15 is similar in scope as Claim 6, therefore, Claim 15 is also objected to as being dependent upon a rejected base claim.
Claim 18 is similar in scope as Claim 9, therefore, Claim 18 is also objected to as being dependent upon a rejected base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Xin Sheng/Primary Examiner, Art Unit 2611